t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s department of the treasury internal_revenue_service washington d c contact person telephone number identification_number d i v i s i o n number release date date date legend m n dear proposed contractual relationship will not ge rate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code to n m is exempt under sec_501 of the code as an organization described in sec_501 and has been classified as an educational_organization under sec_509 and sec_170 n is a charitable_remainder_unitrust and as trustee m is the legal owner of the trusts’ assets in addition m has a remainder_interest in each of the trusts the charitable_remainder trusts distribute to individual beneficiaries either a unitrust_amount equal to a percentage of the market_value of trust assets or an annuity amount with the remainder_interest distributed in either case to m after a term of years or upon the death of the life beneficiaries substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that m benefit substantially from the assets of the trusts and that the assets will be managed to achieve the greatest possible return on investment in this regard donors often express their desire for the return on the assets to match the return on m’s endowment or for the assets to participate in the return on the endowment donors have m is the trustee of a number of charitable_remainder trusts collectively the trusts as a result of its relationship with the trusts as both trustee and beneficiary m has a this is in response to a letter dated requesting a ruling that a m would like to achieve greater economies of scale in the management of the trusts a the endowment is invested in a widely diverse manner including substantial expressed their concern when the investment return of a_trust has been lower than the return on m’s endowment investments in public equities bonds private equity and real_estate real_estate and certain other venture investments are undertaken primarily through partnership structures much of the income earned by the portfolio consists of passive dividends interest rents and long and short- term capital_gains but some income is debt-financed or otherwise treated as unrelated_business_taxable_income m has provided information showing that the endowment has significantly outperformed the trusts on an annualized return basis in most years potentially higher investment return for the trusts and increased diversification of the trusts’ investments m seeks to accomplish these goals by enabling the trusts to participate albeit indirectly in the return on m’s endowment m proposes to create a contractual obligation pursuant to which it would issue a contract right to each of the trusts for so-called endowment shares the value of the shares would equal the value of the shares of the endowment held by the various academic departments and schools of m the contract right would entitle the trusts to receive periodic_payments based on the number of shares owned the trusts would thereby be able to receive an investment return equal to that of the endowment m states that it uses a share concept internally with respect to the endowments of the various departments and schools that comprise m each department or school owns a certain number of shares of the endowment the value of which is based on the value of the underlying endowment investments m determines a payout rate on the endowment each year based in part on the endowment’s investment performance each department is entitled to a payout in an amount equal to the payout rate times the number of shares it holds m sets the value of the endowment shares on a monthly basis based on the underlying asset value of the endowment if a department needs additional funds over and above the payout it may redeem shares attributable to expendable gifts in exchange for an amount equal to the value of the shares at such time m seeks to enable the trusts to invest in the shares in a manner similar to a department or school of m a_trust would acquire shares from m’s endowment which would give the trusts a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between m and the trusts would provide that the price of the shares would equal their value at the time of acquisition the shares would have the same value that m uses for internal accounting purposes by it equal to the payout rate m establishes for the endowment with payouts made at least annually or more frequently as appropriate a_trust could choose either to reinvest part of the payout or redeem additional shares depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by redemption of the contract would provide that each trust would receive payments on the shares held you have requested the following ruling under the contract the trusts would not have any ownership_interest in the underlying shares the trusts will treat redemptions of shares over and above receipt of the payout rate as generating long or short-term_capital_gain or loss depending on the holding_period of the redeemed shares assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of shares m is neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by m or for which m is liable or responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets the costs of management are borne by the entire endowment and the return paid to the trusts will reflect those costs respect to the shares and the holding or redemption of the shares will not generate unrelated_business_taxable_income to n law charitable_remainder_unitrust shall for any taxable_year not be subject_to any_tax imposed by this subtitle unless such trust for such year has unrelated_business_taxable_income within the meaning of sec_512 determined as if part iii of subchapter_f applied to such trust the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property or business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_512 of the code defines the term unrelated_business_taxable_income as sec_513 of the code defines the term unrelated_trade_or_business as any trade the issuance of shares from m to the trusts the making or receipt of payments with sec_664 of the code provides that a charitable_remainder_annuity_trust and a sec_513 of the code provides that the term trade_or_business includes any sec_1_513-1 of the income_tax regulations provides that gross_income of an sec_1_513-1 of the regulations provides that in determining whether trade or sec_1_513-1 of the regulations provides that for purposes of sec_513 the term activity which is carried on for the production_of_income from the sale_of_goods or the performance of services exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly sec_1_513-1 of the regulations provides that in general gross_income derives sec_1_513-1 of the regulations provides that trade_or_business is related to revrul_69_528 1969_2_cb_127 describes an organization that was formed to as noted previously under sec_664 of the code charitable_remainder annuity trusts to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the rev_rul states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under sec_501 analysis and charitable_remainder unitrusts are not subject_to any_tax imposed by this subtitle unless such trust has unrelated_business_taxable_income within the meaning of sec_512 in order for such a trust's income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see reg a charitable_remainder trusts in which m has an interest as a beneficiary and serves as trustee of the trust under such a contractual relationship each trust would receive payments on the shares held by it equal to the payout rate m establishes for its endowment with payouts made annually or more frequently at the option of m each trust would acquire shares from the m endowment which would give the trusts a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between m and the trusts would provide that the price of the shares would equal their value at the time of acquisition the shares would have the same value that m uses for internal accounting purposes consequently a_trust could choose either to reinvest part of the payout or redeem additional shares depending on its cash requirements thus under the contractual relationship with m the trusts would have a right to the payout declared by m plus the right to redeem the shares at the value that m uses for internal accounting purposes generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 see revrul_69_258 supra such an activity would constitute a trade_or_business under sec_513 and sec_1_513-1 of the regulations and would be regularly carried on under sec_512 and sec_1_513-1 thus if m charged a fee for investment here m proposes to enter into a contractual relationship with certain trusts that are management services provided to organizations unrelated to m or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however m is not charging a fee for its services and not otherwise receiving income from the services it provides to the trusts thus under these circumstances m will not receive unrelated_business_taxable_income under sec_512 the fact that m will engage in the investment activity for the benefit of individuals who are co-beneficiaries of the trusts at the same time that it engages in investment activity for its own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture as stated above under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment nor any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have any right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of the shares m is neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by m or for which m is liable or responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets the trusts do not have a position of ownership in the underlying assets of m’s endowment since the contractual relationship between m and the trusts is not in the nature of a partnership or agency the income earned by the trusts from the payout m establishes for the endowment reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income m would pay any_tax owed on earned by the endowment portfolio with no deduction taken against for any payments made to the trusts respect to the shares and the holding or redemption of the shares will not generate unrelated_business_taxable_income to n facts upon which it is based any other section of the code this ruling is based on the understanding that there will be no material changes in the we express no opinion as to the tax consequences of the proposed transaction under the issuance of shares from m to the trusts the making or receipt of payments with in view of the foregoing we rule as follows pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to if there are any questions about this ruling please contact the person whose name and this ruling is directed only to the organization that requested it sec_6110 of n’s authorized representatives a copy of this letter should be kept in its permanent records the code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
